J-A30017-19

                                   2021 PA Super 1

     JOAN P. GROVE                             :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    PERRY A. & LANA R. LUTZ, AND               :
    NCWPCS MPL 24 YEAR SITES                   :
    TOWER HOLDINGS LLC                         :    No. 952 MDA 2019
                                               :
                                               :
    APPEAL OF: PERRY A. & LANA R.              :
    LUTZ                                       :

                  Appeal from the Order Entered May 22, 2019
      In the Court of Common Pleas of York County Civil Division at No(s):
                               2017-SU-000948

BEFORE: DUBOW, J., NICHOLS, J., and COLINS, J.*

CONCURRING AND DISSENTING OPINION BY NICHOLS, J.:

                                                   FILED: JANUARY 4, 2021

        I concur with the majority’s conclusion to reverse the trial court’s

decision, but I disagree with its reasoning, and therefore, I respectfully

dissent in part.

        The Deed provides that the “rent for the communication tower is

reserved to [Seller], her heirs, executors, administrators and assigns for the

remainder of the term of the lease and for the additional term extensions as

set forth in the lease dated December 21, 1993.”            Deed at ¶ 11(b).   The

majority asserts that the “Deed did not reserve to Seller any rights in the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A30017-19


Property,” but then quotes the Deed’s clause that the “rent for the

communication tower is reserved to” Seller.          Majority Slip Op. at 3.   A

reservation (or an exception) clause, of course, may encompass rent.

Butler v. Charles Powers Estate ex rel. Warren, 65 A.3d 885, 887 (Pa.

2013); Ralston v. Ralston, 55 A.3d 736, 741-42 (Pa. Super. 2012)

(distinguishing the terms “reservation” and “exception” and explaining that

“even if the term ‘reservation’ is used, if the thing or right reserved is in

existence, then the language in fact constitutes an exception[, which] retains

in the grantor the title of the thing excepted” (citations omitted)).      Here,

Seller is the grantor.

        In any event, notwithstanding the aforementioned clause, the majority

nonetheless construes the Deed as including “the conveyance of all rights

attendant to the property, including the right to lease the property.”

Majority Op. at 8 (quoting Willcox for the proposition “that the essential

attribute of property ownership is the right to ‘possess, use, enjoy and

dispose’ of the property”).           Therefore, the majority holds that Seller

“transferred her right to lease the Property to the Buyers in 2003.” Id.

        Initially, I do not read Willcox as broadly as the majority.       First,

Willcox resolved questions regarding the interpretation of the Community

Property Law of 1947, and not real property. Willcox, 55 A.2d at 522.1 It

____________________________________________


1   The Willcox Court explained as follows:
(Footnote Continued Next Page)


                                           -2-
J-A30017-19


is an “axiom that decisions are to be read against their facts, [which]

prevents the wooden application of abstract principles to circumstances in

which different considerations may pertain.”      Maloney v. Valley Med.

Facilities, Inc., 984 A.2d 478, 485-86 (Pa. 2009) (citation omitted);

accord Morrison Informatics, Inc. v. Members 1st Fed. Credit Union,

139 A.3d 1241, 1247 (Pa. 2016) (noting, “the holdings of judicial decisions

are to be read against their facts” (citation omitted); Tincher v. Omega

Flex, Inc., 104 A.3d 328, 397 (Pa. 2014) (stating, “[T]his Court’s decisions

(Footnote Continued) _______________________

      The Community Property Law proclaims that property acquired
      by either spouse during marriage and after the effective date of
      the act, except that which is the separate property of either,
      shall be deemed the community or common property of the
      husband and wife, and each shall be vested with an undivided
      one-half interest therein.       Practically all the remaining
      provisions, however, would seem to be in conflict with this
      pronouncement, with the apparent result that each spouse is not
      in reality given an undivided one-half interest in the so-called
      community or common property. For what is meant by the
      ownership of property? According to common law concepts
      property is ‘the right of any person to possess, use, enjoy and
      dispose of a thing.’ Wynehamer v. People, 13 N.Y. 378, 433.
      It ‘is composed of certain constituent elements, to wit, the
      unrestricted right of use, enjoyment, and disposal of that object.’
      City of St. Louis v. Hill, 116 Mo. 527, 533, 22 S.W. 861, 862,
      21 L.R.A. 226. Is the wife, or the husband as the case may be,
      invested by the Community Property Law with any real right to
      the possession, use, enjoyment and disposal of the alleged
      community property in which she or he is said to be given a one-
      half interest? An analysis of some of the provisions of the act
      will show that that question must be answered in the negative.

Willcox, 55 A.2d at 528.




                                          -3-
J-A30017-19


are read against the facts because ‘our decisional law generally develops

incrementally, within the confines of the circumstances of cases as they

come before the Court. For one thing, it is very difficult for courts to

determine the range of factual circumstances to which a particular rule

should apply in light of the often myriad possibilities’” (citations omitted)).

      Second, Willcox did not construe any deed. In contrast, in Wright v.

Misty Mountain Farm, LLC, 125 A.3d 814 (Pa. Super. 2015), the sellers

sold the property at issue to the buyers, subject to a clause in the deed

referencing a preexisting oil and gas lease.       Wright, 125 A.3d at 817.

Specifically, the deed had two “exceptions and reservations,” which follow:

      Excepting and reserving unto the herein grantors all rights in oil,
      gas and minerals on property hereby conveyed with the right of
      ingress and egress and the further right to build or establish coal
      tipples, and to remove said minerals with least damage as
      possible to said lands, said oil and gas having been leased under
      Lease dated June 16, 1949 . . . .

      Further, reserving unto the herein grantors the right to maintain,
      operate and use saw mill on said property for a period of six
      months from the date hereof, all property of said mill to be fully
      removed from said premises six months from the date hereof.

Id. The 1949 lease expired, and the property buyers and their successors in

interest subsequently executed leases.      Id.   Eventually, the successors in

interest to both the buyers and sellers disputed ownership of the oil and gas

rights. Id.

      The trial court granted summary judgment in favor of the sellers’

successor in interest.    Id. at 817-18.     The buyers’ successor in interest


                                      -4-
J-A30017-19


appealed, arguing that because the sellers’ preexisting oil and gas lease

expired in 1959, the oil and gas rights vested in the buyers’ successors in

interest. Id. at 819. The Wright Court explained that the first deed clause

was an exception and the second deed clause was an exception to an

exception. Id. at 821. Because the first deed clause was an exception, the

Wright Court rejected the buyers’ successor in interest’s argument and held

that the rights to lease the oil and gas belonged to the sellers’ successors in

interest—not the buyers’ successor in interest. Id. at 821-22 (noting that

the “fact that the [buyers and their successors] have treated the oil and gas

as their own, and have leased the oil and gas several times over the years,

is of no moment. Under the law, title to the oil and gas has always belonged

to the [sellers] and their successors in interest”).

      Here, although I agree with the majority’s result, I do so on different

grounds.     Further, I disagree with the majority’s holding that the

“conveyance of all rights attendant to the property, including the right to

lease the property,” unreservedly terminated the Seller’s right to extend the

Lease. Majority Op. at 8. In my view, the Deed clause at issue contains a

latent ambiguity resulting in two reasonable interpretations, such that the

trial court should have denied the Seller’s motion for judgment on the

pleadings. See Synthes USA Sales, LLC v. Harrison, 83 A.3d 242, 251

(Pa. Super. 2013).     The first reasonable interpretation is that the Deed

clause “December 21, 1993” is a limiting adjectival phrase restricting the


                                      -5-
J-A30017-19


Seller only to the original and renewal terms set forth in the Lease—an

interpretation raised by the Buyers and rejected by the trial court. See Trial

Ct. Order, 1/11/19, at 11; see also Appellants’ Brief at 14.       The second

reasonable interpretation is that the Deed clause “December 21, 1993” is a

descriptive label that did not bar the Seller and NCWPS from amending the

Lease—an interpretation raised by the Buyers and adopted by the trial court.

See Trial Ct. Order at 11-12; see also Appellee’s Brief at 19-20. Akin to

Wright, I suggest that Seller’s right to renew a lease relating to the

property may not necessarily unconditionally terminate when the property is

sold. See Wright, 125 A.3d at 819-22.

      Given this stage of the proceedings, I would remand for further

proceedings to construe the Deed rather than, as the majority does here,

grant outright relief to the Buyers. For these reasons, I respectfully concur

in the relief granted but dissent from the majority’s reasoning.




                                     -6-